Citation Nr: 0700168	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  00-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
back disorder. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


WITNESSES AT HEARING ON APPEAL

Dr. J. J. and Veteran

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico, which denied service connection for PTSD and determined 
that new and material evidence was not submitted to reopen 
the claim of entitlement to service connection for low back 
pain and lumbar disc disorder at L4-L5.  In August 2004, the 
Board reopened, but denied the PTSD service connection claim 
on its merits; it determined that new and material evidence 
was not submitted to reopen the back disability claim.  On 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
issued an August 2005 Order vacating the 2004 Board decision 
in its entirety and remanding the appeal for readjudication 
consistent with the parties' Joint Motion for Remand.  The 
Board reopens both claims and remands them to the RO, via the 
Appeals Management Center, in Washington, D.C., for further 
evidentiary development.  

On other matter(s), in its August 2004 decision, the Board 
referred to the RO a statement received in October 1993, in 
which the veteran raised apparent new claims concerning leg 
pain and vision loss.  The record now before the Board does 
not show what, if any, action the RO has taken concerning the 
August 2004 referral.  Consequently, the October 1993 
statement is again referred to the RO for appropriate action.




FINDINGS OF FACT

1.  In a January 1991 decision, the RO denied the veteran's 
claims of entitlement to service connection for a back 
disorder and a nervous disorder, claimed as PTSD.    

2.  Evidence submitted since January 1991, with regard to the 
issues of service connection for PTSD and back disability, 
bears directly and substantially on the issue of service 
connection therefor, as it is neither cumulative nor 
redundant of evidence previously submitted; and, by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims. 


CONCLUSIONS OF LAW

1.  The January 1991 rating decision denying service 
connection for a nervous disorder, claimed as PTSD, and a 
back disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1991). 

2.  New and material evidence has been received since January 
1991 to reopen the claims of entitlement to service 
connection for PTSD and back disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - PTSD and Back Disability

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1991).  If a claim for service 
connection has been previously denied and that decision is 
final, then the claim can be reopened and reconsidered only 
with new and material evidence on that claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted to agency decision-makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the claim.  38 C.F.R. § 3.156(a) (2001); see 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Evidence 
submitted to reopen is generally presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam).  
All evidence received since the last final disallowance is 
considered.  Evans, 9 Vet. App. at 283.

The Board notes that 38 C.F.R. § 3.156(a) was amended, but 
the new version as now in 38 C.F.R. § 3.156 (2006), applies 
to claims filed on or after August 29, 2001.  Because the 
veteran filed a claim to reopen before then, the earlier 
version, discussed above, applies.  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In June 1990, the veteran filed his original claim concerning 
various disabilities.  In a January 1991 rating decision, the 
RO denied, among other things, service connection for a 
nervous disorder, claimed as PTSD, and a back disability.  
The January 1991 rating decision is final. 38 C.F.R. § 3.104 
(1991).

In a statement received in October 1993, the veteran asked 
for a PTSD examination.  The RO responded with a letter dated 
on May 27, 1994, which referred to the January 1991 rating 
decision and advised the veteran that the PTSD claim would 
remain denied unless new and material evidence is submitted.  
The October 1993 statement cannot be construed as a timely 
NOD to the 1991 denial, as it was filed more than a year 
after the February 1991 notice of the 1991 rating decision.  
Also, as the veteran did not submit any evidence within one 
year in response to the May 1994 letter, that attempt to file 
a claim would be considered abandoned.  See 38 C.F.R. 
§ 3.158(a) (1994).  


Later, in July 1998, the veteran filed what appears to have 
been a petition to reopen the PTSD and back disability 
claims, attaching copies of his DD Form 214 and a 1989 
private physician's psychiatric evaluation report, both of 
which are duplicates of those in the claims folder before 
January 1991.  The July 1998 Form 21-526 did characterize the 
claimed back disability as one including low back pain, 
"discal" bulging at L4-5 and "sacralization" of L5.  On 
August 27, 1998, the RO sent the veteran a letter referring 
to the January 1991 rating decision, and advising him that, 
until new and material evidence is received, it would not 
take further action on the previously denied back disability 
claim.  A second letter, bearing the same date, advised the 
veteran that he must provide, in particular, detailed 
information concerning his claimed PTSD stressor.  In March 
1999, the RO denied service connection for PTSD and 
determined that new and material evidence was not submitted 
with respect to the back disability claim.  The veteran then 
perfected an appeal to the Board.   

Based on the above, the January 1991 rating decision is the 
last final denial of the PTSD and back disability claims.  
Thus, new and material evidence must have been added since 
then to reopen the claims.  The Board has reviewed all 
evidence and information of record after the 1991 decision, 
and finds that new and material evidence has been added to 
permit reopening of both claims.  

More specifically, new evidence pertaining to the PTSD claim 
includes recent VA clinical evidence that the veteran has 
multiple psychiatric diagnoses, including PTSD, and an 
impression that "major [symptoms] of depression probably 
originated by trauma at war . . ."  Such evidence, although 
not definitely stated, is evidence suggesting that there 
could be some link between present psychiatric impairment and 
active service.  See December 2004 VA outpatient treatment 
record.  It is new, as it is recent clinical evidence not in 
existence in 1991.  It also is material as it addresses one 
criterion for service connection for PTSD - a link between 
the stressor (which, if not based on combat status, must be 
verified) from service and the diagnosis.  38 C.F.R. 
§ 3.304(f) (2006).      

New and material evidence concerning the back disability 
includes recently received clinical records concerning 
treatment for spinal abnormality, which is material on the 
issues of present manifestation of the claimed disability or 
condition, on chronicity thereof, and as well, on etiology.  
See, e.g., Dr. Ali's report, received in September 2006, 
indicating to the effect that the veteran has chronic back 
pain associated with degenerative disc (lumbar and cervical) 
disease which could be the result of traumatic injury in 
service.  38 C.F.R. § 3.303 (3006).  A key basis for prior 
determination that new and material was not submitted to 
reopen the claim was the lack of clinical evidence on 
etiology; new evidence suggesting the contrary is material 
evidence to reopen the claim.    

In light of the Board's favorable decision reopening the 
claims based on new and material evidence and granting the 
claims to that extent, the Board need not determine whether 
VA fulfilled its duty to notify and assist specifically on 
the issues of new and material evidence.  There is no 
possibility of prejudice to the veteran due to any defective 
notice or inadequate claim development assistance on the 
issue of new and material evidence to reopen both claims.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).  

In this connection, the Board acknowledges counsel's 
September 2006 statement that the veteran waives his right to 
initial RO review of the December 2004 VA clinical record and 
private doctor's report submitted in September 2006, if "the 
Board is inclined to grant the benefits sought on appeal" 
without remanding the appeal for further evidentiary 
development.  Counsel did not explicitly state that the 
waiver would be limited to a decision on the new and material 
evidence issues, and perhaps that was intentional, as the 
Board could have decided, based on such new evidence 
submitted without a waiver, both to reopen and then to grant 
service connection for both claimed disabilities.  As the 
Board must first decide whether new and material evidence has 
been received to have jurisdiction to reach the underlying 
service connection claims, and as it has granted both claims 
to that extent, there can be no prejudice to the veteran, at 
this juncture, stemming from any defect concerning the 
waiver.  Also, doing so would not contravene the Joint Motion 
for Remand.    
  



ORDER

New and material evidence having been received, the 
previously denied and final claims of entitlement to service 
connection for PTSD and back disability are reopened, and are 
granted only to that extent.  

REMAND

The Board finds that adjudication of the merits of the 
reopened PTSD and back disability claims must be deferred 
pending further development.

One basis for the Court's determination that the Board erred 
in its August 2004 decision was that VA did not fully meet 
its duty to assist the veteran in developing his claim.  
Specifically, it was error not to obtain the veteran's Ponce, 
Puerto Rico, "Vet Center" clinical records reportedly 
concerning PTSD treatment.  Those records must be obtained on 
remand.

The record further reflects that the veteran is undergoing VA 
treatment on an ongoing basis for both PTSD and back 
problems.  Any missing, and more contemporaneous, VA clinical 
records must be associated with the claims file while the 
appeal is on remand status. 

After any missing records, including any new evidence not 
previously identified, are associated with the claims file, 
the veteran should be afforded VA compensation and pension 
(C&P) examinations for PTSD and claimed back disability or 
disabilities to determine what specific diagnoses are 
warranted and their etiology.  

In this connection, while the Board recognizes that a prior 
C&P PTSD examination report is of record, given that one 
basis for the Court's remand is to obtain missing "Vet 
Center" records before readjudication, the Board is of the 
opinion that another PTSD C&P examination should be scheduled 
after additional evidence is secured to ensure that the 
examiner has before him or her as complete a record as is 
reasonably possible in terms of pertinent clinical records.

Accordingly, the reopened claims are REMANDED for the 
following actions:

1.  Advise the veteran that he may submit 
any evidence or information, lay or 
medical, in his possession that he 
believes is pertinent to his PTSD or back 
problems and which he did not already 
submit.  

2.  Provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

3.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
file.  This includes securing all 
counseling or treatment records from the 
Ponce, Puerto Rico, "Vet Center," 
including the "Arroyo outpost" of that 
facility.  

4.  After obtaining any additional 
records, schedule the veteran for an 
examination for his PTSD claim.  Ensure 
that the claims file is made available to 
the examiner. The examination report 
should explicitly indicate whether the 
veteran's medical history, as documented 
in the claims file, has been reviewed.     

Advise the examiner that the veteran is a 
Vietnam combat veteran and the recipient 
of, among other service awards, a Combat 
Infantryman Badge.  Ask the examiner to 
specifically address whether the veteran 
now meets the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV) for a PTSD diagnosis.  The 
examination report should contain all 
current psychiatric diagnoses supported by 
the record.  If the examiner determines 
that a PTSD diagnosis is not warranted, he 
or she should explain in detail why, 
including a discussion of what specific 
DSM-IV criteria are not clinically 
demonstrated so as to rule out a PTSD 
diagnosis.  If the veteran does meet the 
requirements of a PTSD diagnosis 
consistent with DSM-IV, then the examiner 
also is requested to specify the bases for 
concluding that that diagnosis is 
warranted, and also to state whether the 
diagnosis is at least as likely as not (by 
a probability of 50 percent) etiologically 
related to Vietnam combat stress, as 
opposed to nonmilitary-related stressors.  
If the examiner determines that multiple 
psychiatric diagnoses are warranted, then 
he or she also must explicitly list the 
diagnoses and explain the clinical bases 
therefor.  For each diagnosis listed, the 
examiner should indicate whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosis is related to the veteran's 
active military service, and give the 
basis for that opinion.       

If the etiology opinion cannot be given 
without resorting to speculation or 
conjecture (that is, the opinion cannot be 
stated to a reasonable degree of medical 
certainty), then the examiner should 
explicitly state so and explain why.  

5.  After obtaining any additional 
records, schedule the veteran for an 
examination for his back claim.  Ensure 
that the claims file is made available to 
the examiner. The examination report 
should explicitly indicate whether the 
veteran's medical history, as documented 
in the claims file, has been reviewed.     

The examiner should be informed that the 
veteran is a Vietnam combat veteran, and 
that he contends that he now has back 
problems due to the physical stress of 
combat, to include the following specific 
alleged incidents: (1) in 1968, he injured 
his neck and back when he tumbled down a 
hill while evading explosions occurring 
nearby; (2) he was "dropped" from a 
helicopter during an enemy attack and that 
incident injured his neck and lumbar 
spine.  

The examiner is asked to evaluate the 
veteran, consider his medical history as 
documented in the claims file, obtain any 
diagnostic testing deemed appropriate, and 
then diagnose the veteran's presently 
manifested back disability or 
disabilities.  For each diagnosis, the 
examiner is to opine whether it is at 
least as likely as not (by a probability 
of 50 percent) that it is etiologically 
related to active duty, including, 
specifically, physical stress of combat as 
reported by the veteran.    

If any etiology opinion cannot be given 
without resorting to speculation or 
conjecture (that is, the opinion cannot be 
stated to a reasonable degree of medical 
certainty), then the examiner should 
explicitly state so and explain why.  

6.  After completing the above, 
readjudicate the reopened back disability 
and PTSD service connection claims, based 
on a review of the entire record.  If any 
benefit sought remains denied, then issue 
an updated Supplemental Statement of the 
Case (SSOC) that includes a discussion of 
controlling law and regulations and all 
pertinent evidence added to the record 
after the April 2004 SSOC and.  Afford the 
veteran and his attorney an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board.   

The veteran is advised that the failure to appear for a VA 
C&P examination, if scheduled, could result in a denial of 
his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


